DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.

Drawings
The drawings are objected to because in Fig. 2, there are two first reception unit 210 and according to the specification (paragraph [0050]), one of the “first reception unit 210” should be replaced with – first transmission unit 230 –.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (hereinafter Jayaraman) (US 2020/0264934 A1) in view of Chitalia et al. (hereinafter Chitalia) (US 10,673,714 B1).

As to claim 1, Jayaraman teaches a method for creating a virtual machine and/or a container through a unified resource scheduling coordinator (fusion of a container scheduler/allocator which may be an extended version of a Kubernetes container/scheduler allocator, where the extended version enables integration with other data sources such as data sources and performance sources) ([0075]), characterized in that the method comprises: 
receiving an instruction to create the virtual machine (Create-VM operation) and/or the container, wherein the instruction comprises parameters (the requirements that adheres to policy) of the virtual machine and/or the container ([0003]; [0006]; [0045]; [0058]);
selecting a first computing node from physical nodes according to the parameters (Resource allocation/selection based on criteria such as policy requirements (Abstract; [0017]); 

receiving resource allocation condition (conditions such as conditional statements in the user requirement and/or the policy specification) from the virtual machine management module (VM allocator in OpenStack) and/or the container management module (an extended Kubernetes scheduler with container-based cloud services) after creation of the virtual machine and/or the container ([0045]; [0048]); 
notifying the resource allocation condition to the container management module and/or the virtual machine management module after recording of resource change condition (Specifying when policy-related conditions/conditional statements match or are met) ([0017]; [0022]; [0042]; [0045]).
Jayaraman does not explicitly teach having a virtual machine management agent module or a container management agent module.  However, Chitalia teaches techniques for monitoring, scheduling, and performance management for computing environments, such as virtualization infrastructures deployed within data centers, wherein the techniques accommodate a variety of virtualization mechanisms, such as containers and virtual machines, etc.  In addition, Chitalia discloses a network with a plurality of compute nodes, wherein a compute node could be a virtual machine 148 and/or a container, etc.  Furthermore, each computer node could have a monitoring agent 205 for monitoring resource usage of the physical compute nodes as well as any virtualized host (col. 1, lines 45-60; col. 9, lines 34-50; col. Jayaraman and Chitalia are analogous art because they are both in the same field of endeavor of resource allocation/scheduling involving virtual machines and containers.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Jayaraman’s teachings of the virtual machine management mode and container management module such that they have a virtual machine management agent module and a container management agent module, respectively, as taught in Chitalia.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to monitor metrics such as the aggregate performance of virtual machines, containers, and/or processes executing on any given server, and/or to improve the operation of all servers 126 collectively (Chitalia – col. 14, line 66 through col. 15, line 29).

As to claim 2, Chitalia teaches wherein the parameters of the virtual machine and/or the container comprises resource requirements (SLA requirements) and computing resource utilization mode of the virtual machine and/or the container (mode is whether the VM and/or container is identified as being utilized, etc.) (col. 10, lines 22-34; col. 62, line 47-67; col. 15, lines 1-22).

As to claim 8, Jayaraman teaches wherein the allocated resources comprises computing resources, network resources and storage resources wherein the allocated resources comprises computing resources, network resources and storage resources (Resource could be for compute or storage or network) ([0003]).

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 17, Jayaraman teaches a unified resource scheduling system, comprising the a unified resource scheduling coordinator ([0075]; [0081]; [0012]-[0013]; [0048]).

As to claim 18, Jayaraman teaches wherein the system further comprises: a container management module configured to allocate CPU and memory resources to the container ([0006]).

As to claim 19, Chitalia teaches wherein the system further comprises: a container network proxy module (virtual router agent 136 operates as a proxy) configured to receive a network resource request from the container management module, modify a requested resource model from a container network model to a first network model, forward a modified network resource request including the first network model, and finally acquire network resources, wherein the first network model is an Openstack neutron network model (col. 28, lines 39-62; col. 62, lines 32-67; col. 8, line 54 through col. 9, line 8).   

Allowable Subject Matter
Claims 3-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parees et al. (US 10,871,998 B2) discloses a scheduler 142 that may scheduler and assign tasks to containers 160, 165A-D, 170, as well as VMs 112, 114, and 116.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KENNETH TANG/Primary Examiner, Art Unit 2199